Citation Nr: 1327501	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the overpayment of VA death pension benefits, in the calculated amount of $8,917.00, was properly created.


REPRESENTATION

Appellant represented by:	[redacted], Individual


WITNESS AT HEARING ON APPEAL

Representative on behalf of the appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to November 1958 and received the Combat Infantry Badge.  He died in September 1985, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which determined that the appellant was paid $8,917.00 more than she was entitled to receive.  Jurisdiction over this matter, however, is retained by the RO in Atlanta, Georgia.  

The separate issue of entitlement to a waiver of this debt was denied as untimely in an unappealed September 2007 decision issued by the Committee on Waivers and Compromises (COWC) in St. Paul, Minnesota.  Therefore, this issue is not before the Board.

The Board notes that the Appellant has executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of her daughter in conjunction with the claim currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  

In October 2012, the Appellant's representative testified on her behalf at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, remand for further action is necessary to determine whether the creation of the debt at issue was proper.  Of particular importance here, there is no audit or accounting that explains how VA calculated the debt in the amount of $8,917.00.  

The Board has carefully reviewed VA payment information available both in the paper claims file and the electronic record, but the Board is unable to determine the amount of VA death pension benefits actually paid to the appellant that would constitute the basis of the $8,917.00 debt.  Based on a May 2006 notification letter, VA determined that the appellant's receipt of Social Security Administration (SSA) benefits warranted a reduction in pension benefits effective January 1, 2003, and termination of pension benefits effective June 1, 2003.  Presumably, the $8,917.00 debt was calculated based on the pension benefits paid to the appellant from January 1, 2003, through 2006 when the pension benefits were stopped.  However, without the actual payment information to review and a full accounting of those payments, there remains speculation as to the basis of the $8,917.00 overpayment and the actual time period over which the debt occurred.  This information is necessary so that the Board can review the appellant's income and deductable expenses during the appropriate time frame in order to determine whether the entirety of the debt was, in fact, properly created.

As a final matter, the claims file contains Social Security Administration (SSA) Inquiry sheets documenting the monthly amount of benefits paid to the appellant from December 2002 through December 2005.  These sheets also indicate that Supplementary Medical Insurance (SMI) premiums began in February 2003, although a different monthly premium amount ($96.40 and $88.50) is noted on each of the printouts.  To the extent that these premiums, beginning in February 2003, may be excludable income, records from SSA should be obtained showing the amount SMI monthly payments made throughout the time period over which the debt was created.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain an audit report for the overpayment of VA death pension benefits in the calculated amount of $8,917.00.  The report should clearly document the amount and date of pension benefits actually paid to the appellant that constitute the basis for the debt.

2.  Obtain and associate with the claims SSA records for the relevant time period over which the debt was created that are related to (1) the amount of monthly payments made to the appellant and (2) the amount of monthly SMI premiums paid by the appellant.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).

3.  Thereafter, readjudicate the issue of whether the overpayment of VA death pension benefits, in the calculated amount of $8,917.00, was properly created.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
 DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



